DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (11/9/22, pg. 19-20), with respect to the rejections of claim 1, 8 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made as provided below.
                                    
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


             Amended Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of content/text analysis without significantly more. The amended claims 1, 8 and 15 recite steps of receiving exchanged textual content communication (i.e., a data gathering step), determining content features based on the content (i.e., a data evaluation/analysis step), determining a relevance of the content based on the features using a model of a collection of relevant content (i.e., a data evaluation/analysis step), generating a first summary of the communication (i.e., a data evaluation/analysis step), communicating the first summary to a user (i.e. an output post solution activity), receiving a second summary (i.e., a data evaluation/analysis or data gathering step), comparing the first summary and second summary (i.e., a data evaluation/analysis step), and updating the model based on the summary (i.e. a data evaluation/analysis or storage step), corresponding to the mental processes category of abstract ideas that is achievable by a human using a pen and paper to analyze textual communications. The steps further recite language akin to managing relationships or interactions between people, corresponding to the “Certain methods of organizing human activity” category of abstract ideas. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (i.e., the claimed computerized system, storage media, processors, device) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “updating the content-relevance model based on the comparison of the first summary and the second summary” corresponds to the well-understood, routine, conventional computer function of updating a memory of information or storing information data in memory (see Applicant’s original specification, pg. 55, para. [00133] and fig. 2, element 240 describing storing and updating models in memory) as recognized by the court decisions listed in MPEP § 2106.05, and as well as recognized by cited (see PTO 892, 8/3/22) reference Carmel (para. [0017]; para. [0020]-[0021]; claim 3). The dependent claims 2-6, 9-13 and 16-20 also recite mental processes as well as “Certain methods of organizing human activity” and do not add significantly more than the abstract idea and are as such, similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658